DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 02/01/2020 for application with case number 16/270331 (filed on 02/07/2019) in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1, 4, 6, 9, and 17-20 are currently amended. Claims 1-206 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim no priority for this application submitted on 02/07/2019.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 02/07/2019, 05/02/2019, 05/31/2019, 06/18/2019, and 07/24/2019 have been received and considered. 
Examiner noted that the submitted IDS(s) has duplicate references, and have been considered accordingly. It is desirable to avoid the submission of long list of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). An applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real-world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 
Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver PopcornCo. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D.FI. 1972). In the present case, IDS(s) submitted on 02/07/2019, 05/02/2019, 05/31/2019, 06/18/2019, and 07/24/2019 include a number of references that appear to have no relevancy to claimed invention. See, for example (but not limited to), “Tesla Model S Owner’s Manual v2018.44”. None of aforementioned references listed in the IDS appear to be relevant to the claimed invention. Applicant(s) is/are required to disclose where in each reference claimed invention is discussed.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 02/01/2021 have been fully considered and are addressed as follows:
Regarding the Claim Objections: The objection is maintained, as the amended claim 17 filed on 02/01/2021 failed to properly address the claim informality objection recited in the non-final office action mailed on 11/16/2020.
Regarding the Specification Objections: The objection is withdrawn, as applicant chose to keep both identical paragraphs in the specification.
Regarding the claim rejections under 35 USC §101: The rejection of claims 17-20, for being not directed to patent-eligible subject matter (i.e., Signals per se), is withdrawn, as the amended claims 17-20 filed on 02/01/2021 has overcome the rejection under 35 USC §101 recited in the non-final office action mailed on 11/16/2020.
Regarding the claim rejections under 35 USC §103: Applicant’s arguments regarding the rejections of the claims 1-20 as being unpatentable over Whitaker (PG Pub No. US 2017/0308075 A1) in view of Bryant (Patent Publication No. US 9,921,743 B2) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“First, without conceding to the propriety of the rejection and solely to advance prosecution, Applicant has amended the independent claims herein. For example, independent claim 1 now recites at least "determine, at a second interval and based on a determination that the mobile device is at the second location, the location of the mobile device relative to the vehicle using time-offlight measurements with a second frequency band that includes a higher set of frequencies than the first frequency band." (Emphasis added). Similar amendments have been made to independent claims 12 and 16”. (see Remarks pages 7-8; emphasis added).
typographic/ printing error as the argument is focusing on a new limitation that is not a part of the amended claims 1, or original claims 12 & 16, and clearly not related to any part of Applicant’s current Specification. Accordingly, this argument is rendered moot.
Applicant asserts that:
“First, with respect to the independent claims, particularly with respect to the element "wherein the vehicle autonomy unit sends a notification to the mobile device if the received input signal is non-compliant with the input classification," the Office Action on pages 8-9 cites a combination of Whitaker and Bryant. The Office Action cites Whitaker [0006]-[0014] as teaching "sends a notification." The Office Action also admits that Whitaker fails to teach "if the received input signal is non-compliant with the input classification," and relies on Bryant Cols. 5-6 to remedy this deficiency. The cited portions of Whitaker describe a vehicle system that provides a confirmation to a user device when the input being provided by a user to a mobile device is acceptable to perform a remote park function. Specifically, the system determines if "variations in user input forces over the period of time lie within the predetermined force thresholds." Additionally, the cited portions of Bryant describe a mobile device in which a "user has the ability to override the multi-touch functionality controller 225 and leave multi-touch functionality enabled for the multi-touch instruction sequence." In contrast, Applicant has amended the independent claims to clarify that "the non-compliant input comprises a non-continuous input around the motion track." That is, to perform autonomous parking functions, a user may be required to continuously drag their finger around a motion track presented on a display of the mobile device. If the input by the user is not continuous, then the input may be determined to be anomalous and the notification may be provided to the user. As mentioned above, Whitaker only generally describes "variations in user input forces over the period of time" and Bryant only describes comparing inputs to "data gathered in training mode." See, Bryant, [0028]. Whitaker and Bryant, as well as any of the other references cited in the Office Action, fail to teach this specific form of non-compliance” (see Remarks pages 8-10; emphasis added).
The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended claims 1,  9, and 17 apparently to overcome the current obviousness rejections under §103 as recited in the non-final office action mailed on (see Whitaker’s ¶¶[0001]-[0012]). 
In addition, Examiner asserts that one with ordinary skill in the art defines Whitaker’s “user selectable display object” as “motion track” in the context of well-known art of remote parking app(s) (see Daimler: 
https://play.google.com/store/apps/details?id=com.daimler.remoteParkPilot.android&hl=en_US&gl=US & https://apps.apple.com/no/app/remote-parking/id1089093834, and see Mingming: WO 2016/179907 A1 [copies of which are attached to this Office Action for convenience as also indicated in the 892 form]).
Applicant asserts that:
“Second, with respect to dependent claims 5 and 13, the Office Action on pages 11-12 cites Whitaker [0010] as teaching "wherein the nominal input is a continuous input detected within a defined confidence band surrounding the motion track, and wherein the anomalous input is an arbitrary and non-continuous input detected inside or outside the defined confidence band surrounding the motion track." As mentioned above, Whitaker does not appear to describe the use of a motion track, and instead relies on general "variations in user input forces over the period of time lie within the predetermined force thresholds." Even if any of the references, alone or in combination, teach or suggest the elements of Applicant's independent a defined confidence band surrounding the motion track." For example, in some cases it may be difficult for a user to precisely drag their finger across a motion track presented on the display. To account for this, a "confidence band" may be added around the motion track that may allow the user to depart from the motion track to a certain extent, but still register the input as acceptable. As mentioned above, Whisker only appears to describe measuring force variations to determine if an input is acceptable to perform a remote parking function. Whitaker appears to be silent as to any mention of a motion track or an extra confidence band surrounding a motion track as methods for determining that a user intends for the remote park function to be performed. Context for these dependent claims may be found in at least paragraphs [0032] and [0037] of Applicant's specification, which are provided below for Examiner's convenience.” (see Remarks pages 10-11; emphasis added).
The examiner respectfully disagrees. Examiner points to Whitaker’s function of the vehicle that may be activated when all variations in the user input forces over the period of time lie within a fixed range [i.e., confidence band] surrounding a predetermined pattern [i.e., motion track] of input force variations over the time period (see Whitaker’s ¶[0010] & Fig(s). 6 & 7). Whitaker further discloses the arrangement according to FIG. 1, Fig. 6, and Fig. 7 in order to eliminate false instructions received by vehicle 100 from mobile device 410. Accordingly, natural user force variations 600 applied to a user interface [i.e., motion track] over a period of time may be measured and/or determined, if the magnitude of the force lies within thresholds 610 and 620 [i.e., confidence band] over a prescribed period of time, the system 400 may interpret such data as being indicative [defined as a nominal input] of user’s intent to remotely move or control the operation of vehicle 100 (see Whitaker’s ¶[0059]). In some of Whitaker’s embodiments, a user’s continuous pressing of an interface object 414 [continuous input] may be interpreted by system 400 not only for its indication that interface object 414 [motion track] has been selected by the user, but also as a confirmation of the user’s intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined 
Applicant asserts that:
“Third, with respect to dependent claims 6, the Office Action on page 13 cites Whitaker [0006]-[0007] as teaching "wherein the notification includes an acknowledgement input and the acknowledgement input is detected, by the mobile device, to verify the interface is capable of producing an intended input." Without conceding to the propriety of the rejection, Applicant has amended dependent claim 6 herein to recite at least "pause or stop a remote parking function based on the non-compliant input;" and "resume the remote parking function based on receiving an indication from the mobile device of an acknowledgement input to the notification on the mobile device." That is, when an anomalous input is detected, the vehicle ceases performing a remote park function and only resumes when the user indicates on the mobile device that the remote parking function should resume. Whitaker merely describes confirming for the user that the inputs are valid. The remaining references also fail to remedy this deficiency of Whitaker as well” (see Remarks page 12; emphasis added).
The examiner respectfully disagrees. Examiner notes that (1) Applicant’s arguments are all focusing on new limitations added to the amended claim 6 apparently to overcome the current anticipation rejection under §103 as recited in the non-final office action mailed on 11/16/2020, and (2) Applicant arguments includes cancelled limitations of claim 6. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites “the mobile device” in lines 7-8. It should be “the mobile device;” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13, and 19 are rejected under 35 U.S.C. 112(b) because:
Claim 12 recites the limitation “the motion track” in lines 3, 4 & 5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “motion track” limitation in line 1 is the same “motion track” limitation of the base claim 9.
Claim 13 recites the limitation “the motion track” in lines 2 & 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “motion track” limitation in claim 12 line 1 is the same “motion track” limitation of the base claim 9.
Claim 19 recites the limitation “the motion track” in lines 3 & 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “motion track” limitation in line 2 is the same “motion track” limitation of the base claim 17.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-20 are rejected under 35 USC §103 as being unpatentable over US PG Pub. No. 2017/0308075 A1 to Whitaker et al. (hereinafter “Whitaker” (published also under US 10372121 B2)) in view of US Patent No. US 9,921,743 B2 to Bryant et al. (hereinafter “Bryant” (published also under US 2017/0052625 A1)) which are both found in the IDS submitted on 02/07/2020.

As per claim 1, Whitaker teaches a vehicle system (see Fig(s). 1 & 4: Vehicle 100, and System 400) comprising: 
a mobile device including a controller and a touchscreen configured to present an interface of a remote parking app, wherein the interface includes a motion track, and wherein the controller receives an input responsive to the remote parking app (see Fig. 4 [reproduced below for convenience]: 414 Interface object [motion track], see ¶¶[0045]-[0050]: Mobile device 410 with touch-sensitive user interface (touch screen) 411 & CPU/ processor 416 [controller], and see ¶¶[0001]-[0012]: Remote Park Assist (RPA) systems … a system for remotely controlling a vehicle … including a controller configured to receive random variations in user input forces applied to a remote touch-sensitive user interface [motion track] over a period of time … a mobile device having the user interface … include at least one user selectable display object [motion track] configured to activate a graphical display of information in the user interface, and the mobile device includes one of a display fob, a mobile phone, a tablet, or a laptop. The mobile device may include at least one interface object [motion track] configured to activate an instruction to move the vehicle [receives an input responsive to the remote parking] … The vehicle may include a wireless communication module configured for receiving wireless messages containing the variations in user input forces over the period of time from the mobile device … a remote park assist module or a collection of modules configured to control a movement of the vehicle based on the variations in the user input forces over the period of time [receives an input responsive to the remote parking]. A function of the vehicle may be activated when all variations in the user input forces over the period of time lie within a fixed range surrounding a predetermined pattern [motion track] of input force variations over the time period … A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern [motion track] of input force variations and predetermined x-y coordinate positions [motion track] over the period);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(see Fig. 4 & ¶¶[0045]-[0046]: Autonomous Control Module 438 [vehicle autonomy unit] within Vehicle 100, see ¶[0005] & ¶[0011]: A system for remotely controlling a vehicle is disclosed … includes a vehicle including an electronically actuated steering system, an electronically actuated drive system, an electronically actuated brake system, a processor, and memory , and a control module coupled to the processor [vehicle autonomy unit] and configured to receive random variations in user input forces [received input] applied to a remote touch - sensitive user interface over a period of time, where the random variations in user input forces over the period of time that lie within predetermined force thresholds are indicative of user intent to control the vehicle); and
an input classifier coupled to the vehicle autonomy unit, wherein the input classifier verifies the received input signal complies with an input classification, and wherein the vehicle autonomy unit sends a notification to the mobile device (see ¶¶[0006]-[0014]: The control system (i.e., Vehicle controller) may be configured to transmit to the user interface to display a confirmation [notification] that the instruction to move the vehicle lies within the predetermined force thresholds …. the wireless communication module (i.e., Vehicle wireless communication module) is configured to transmit a confirmation message [notification] to the mobile device that the variations in user input forces over the period of time lie within the predetermined force thresholds … The vehicle may include an authentication module [input classifier] configured to determine whether the variations in user input forces [input classification] over the period of time lie within the predetermined force thresholds. The authentication module may be configured to determine a statistical variation of the user input force [input classification] over the period of time. The authentication module may be configured to authenticate and/or authorize a user to enable authenticated access to the system to remotely command and control the movement of the vehicle … an authentication module configured to determine whether the variations in user input forces over the period of time match predetermined force patterns, wherein the variations in user input forces over the period of time are indicative of user intent to remotely control the vehicle … A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below a threshold and match a predetermined pattern of input force variations over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations and predetermined x-y coordinate positions over the period, and see ¶[0059]: if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [non-compliant input] and therefore interpret the data as an indication not to move or control a function of vehicle 100. The foregoing may help eliminate false instructions received by vehicle 100 from mobile device 410, such as unintended commands registered as a result of rain droplets hitting display 411 [non-continuous input]. In some embodiments, a user's continuous pressing of an interface object 414 [continuous input], such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).  
Whitaker does not disclose, which Bryant; being analogous art; discloses notification “if the received input signal is non-compliant with the input classification” (see Fig. 5 & Col. 5-6: At decision block 508, the tablet 200 determines whether the multi-touch instruction sequence is consistent with the data generated in training mode by the training module 300 … If, however, the multi- touch instruction sequence is inconsistent [non-compliant] with the data gathered in training mode … at step 516, the tablet 200 may prompt the user [notification] to confirm that the multi-touch instruction sequence is the result of a false touch).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Whitaker in view of Bryant, as both inventions are directed to the same field of endeavor – detecting a false touch on a touchscreen and the combination would detect a false touch on a touch screen to improve performance on the touch screen (see Bryant’s col. 1).

As per claim 2, Whitaker as modified by Bryant teaches the vehicle system of claim 1, accordingly, the rejection of claim 1 above is incorporated.  
Whitaker further teaches wherein a compliant input is defined as a nominal input by the input classification, and wherein a non-compliant input is defined as an anomalous input by the input classification (see Fig. 6 & ¶[0059]: FIG. 6 is a graphical representation showing how natural user force variations 600 applied to a user interface over a period of time as well as the mathematical mean 605 of such force variations may be measured and/or determined. Thresholds 610 and 620 may define upper and lower force boundaries, respectively, for user input forces that a Remote Park Assist system, for example, may validate as evidence of a user's intent to move vehicle 100 … If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 …  if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100).

As per claim 3, Whitaker as modified by Bryant teaches the vehicle system of claim 2, accordingly, the rejection of claim 2 above is incorporated.  
Whitaker further teaches wherein the input classification includes a timer that starts after presentation of the interface, and wherein the notification is presented when a predefined number of anomalous inputs are detected within a predetermined length of time, as measured by the timer (see Fig.(s) 5-8: “Time”, and see ¶[0006] & ¶[0059]: a control module coupled to the processor [vehicle autonomy unit] and configured to receive random variations in user input forces [received input] applied to a remote touch - sensitive user interface over a period of time [timer], where the random variations in user input forces over the period of time that lie within predetermined force thresholds are indicative of user intent to control the vehicle).

As per claim 4, Whitaker as modified by Bryant teaches the vehicle system of claim 2, accordingly, the rejection of claim 2 above is incorporated.  
Whitaker further teaches wherein the mobile device receives the input when the touchscreen detects a dragging motion within the motion track, and wherein the nominal input is detected within the motion track and the anomalous input is detected outside of the motion track (see ¶[0010]: A function of the vehicle may be activated when all variations in the user input forces over the period of time lie within a fixed range surrounding a predetermined pattern [motion track] of input force variations over the time period. A function of the vehicle may be activated when all variations in the user input forces over the period of time match a predetermined pattern of input force variations over the time period. A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below one of the predetermined thresholds and match a predetermined pattern of input force variations over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations and predetermined x-y coordinate positions over the period, and see ¶[0059]: If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 …  if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100 … a user's continuous pressing [dragging motion] of an interface object 414, such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).

As per claim 5, Whitaker as modified by Bryant teaches the vehicle system of claim 4, accordingly, the rejection of claim 4 above is incorporated.  
Whitaker further teaches wherein the nominal input is a continuous input detected within a defined confidence band surrounding the motion track, and wherein the anomalous input is an (see ¶[0059]: If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 … if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100. The foregoing may help eliminate false instructions received by vehicle 100 from mobile device 410, such as unintended commands registered as a result of rain droplets hitting display 411 [arbitrary and non-continuous input]. In some embodiments, a user's continuous pressing of an interface object 414 [continuous input], such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).

As per claim 6, Whitaker as modified by Bryant teaches the vehicle system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Whitaker further teaches wherein the vehicle autonomous unit is further configured to: 
pause or stop a remote parking function based on the non-compliant input (see ¶[0059]: if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [non-and therefore interpret the data as an indication not to move or control a function [pause or stop a remote parking function] of vehicle 100. The foregoing may help eliminate false instructions received by vehicle 100 from mobile device 410 … a user's continuous pressing of an interface object 414 [continuous input], such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds); and 
resume the remote parking function based on receiving an indication from the mobile device of an acknowledgement input to the notification on the mobile device (see ¶[0059]: a user’s continuous pressing of an interface object 414 [continuous input], such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation [acknowledgement input] of the user's intent to initiate the command [resume the remote parking function] by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds, and see ¶¶[0006]-[0007]: The control system may be configured to transmit to the user interface to display a confirmation [acknowledgement] that the instruction to move the vehicle lies within the predetermined force thresholds …. the wireless communication module is configured to transmit a confirmation message to the mobile device that the variations in user input forces over the period of time lie within the predetermined force thresholds).

As per claim 7, Whitaker as modified by Bryant teaches the vehicle system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
(see ¶[0010]: A function of the vehicle may be activated when all variations in the user input forces over the period of time lie within a fixed range [intelligent input classification programmed] surrounding a predetermined pattern of input force variations [known set of input data] over the time period. A function of the vehicle may be activated when all variations in the user input forces over the period of time match a predetermined pattern of input force variations [known set of input data] over the time period. A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below one of the predetermined thresholds and match a predetermined pattern of input force variations [known set of input data] over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations [known set of input data] and predetermined x-y coordinate positions over the period, and see ¶[0059]: If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 …  if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100 … a user's continuous pressing [dragging motion] of an interface object 414, such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).

As per claim 8, Whitaker as modified by Bryant teaches the vehicle system of claim 1, accordingly, the rejection of claim 1 above is incorporated.  
Whitaker does not disclose, which Bryant; being analogous art; further discloses wherein the intelligent input classification identifies a source of the anomalous input, based on analysis between the anomalous input and the known set of input data, and wherein the notification includes an identification of the source of the anomalous input (see Fig. 5 & Col. 5-6: At decision block 508, the tablet 200 determines whether the multi-touch instruction sequence is consistent with the data generated in training mode by the training module 300 [intelligent input classification programmed with a known set of input data] … If, however, the multi-touch instruction sequence is inconsistent [non-compliant] with the data gathered in training mode … at step 516, the tablet 200 may prompt the user to confirm that the multi-touch instruction sequence is the result of [source of] a false touch [source of the anomalous input]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Whitaker in view of Bryant, as both inventions are directed to the same field of endeavor – detecting a false touch on a touchscreen and the combination would detect a false touch on a touch screen to improve performance on the touch screen (see Bryant’s col. 1).

As per claim 9, Whitaker teaches a method for verifying inputs for remote parking of vehicles comprising: 
presenting, via a touchscreen of a mobile device, an interface of a remote parking app, wherein the interface includes a motion track (see Fig. 4: 414 Interface object [motion track], see ¶¶[0045]-[0050]: Mobile device 410 touch-sensitive user interface (touch screen) 411, and see ¶¶[0001]-[0012]: Remote Park Assist (RPA) systems … a mobile device having the user interface … include at least one user selectable display object [motion track] configured to activate a graphical display of information in the user interface, and the mobile device includes one of a display fob, a mobile phone, a tablet, or a laptop. The mobile device may include at least one interface object [motion track] configured to activate an instruction to move the vehicle [remote parking app] … The system may include a remote park assist module or a collection of modules configured to control a movement of the vehicle … a remote park assist module or a collection of modules configured to control a movement of the vehicle based on the variations in the user input forces over the period of time [receives an input responsive to the remote parking]. A function of the vehicle may be activated when all variations in the user input forces over the period of time lie within a fixed range surrounding a predetermined pattern [motion track] of input force variations over the time period … A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern [motion track] of input force variations and predetermined x-y coordinate positions [motion track] over the period);
receiving an input at a controller of the mobile device via the touchscreen responsive to presenting the interface (see Fig. 4 & ¶¶[0045]-[0050]: Mobile device 410 with touch-sensitive user interface (touch screen) 411 & CPU/ processor 416 [controller], see ¶¶[0006]-[0012]: a mobile device having the user interface. The mobile device may include at least one user selectable display object configured to activate a graphical display of information in the user interface, and the mobile device includes one of a display fob, a mobile phone, a tablet, or a laptop. The mobile device may include at least one interface object configured to activate an instruction to move the vehicle [receiving an input responsive to presenting the  … The system may include a remote park assist module or a collection of modules configured to control a movement of the vehicle based on the variations in the user input forces over the period of time); 
receiving, by a vehicle autonomy unit, an input signal sent by the mobile device (see Fig. 4 & ¶¶[0045]-[0046]: Autonomous Control Module 438 within Vehicle 100, see ¶[0005] & ¶[0011]: A system for remotely controlling a vehicle is disclosed … includes a vehicle including an electronically actuated steering system, an electronically actuated drive system, an electronically actuated brake system, a processor, and memory , and a control module coupled to the processor [vehicle autonomy unit] and configured to receive random variations in user input forces [received input] applied to a remote touch - sensitive user interface over a period of time, where the random variations in user input forces over the period of time that lie within predetermined force thresholds are indicative of user intent to control the vehicle); 
verifying, by an input classifier, the received input signal complies with an input classification (see ¶¶[0008]-[0014]: The vehicle may include an authentication module [input classifier] configured to determine whether the variations in user input forces [input classification] over the period of time lie within the predetermined force thresholds. The authentication module may be configured to determine a statistical variation of the user input force [input classification] over the period of time. The authentication module may be configured to authenticate and/or authorize [input signal complies] a user to enable authenticated access to the system to remotely command and control the movement of the vehicle) … an authentication module configured to determine whether the variations in user input forces over the period of time match predetermined force patterns, wherein the variations in user input forces over the period of time are indicative of user intent to remotely control the vehicle … A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below a threshold and match a predetermined pattern of input force variations over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations and predetermined x-y coordinate positions over the period); and 
sending, via the vehicle autonomy unit, a notification to the mobile device (see ¶¶[0006]-[0014]: The control system (i.e., Vehicle controller) may be configured to transmit to the user interface to display a confirmation [notification] that the instruction to move the vehicle lies within the predetermined force thresholds …. the wireless communication module (i.e., Vehicle wireless communication module) is configured to transmit a confirmation message [notification] to the mobile device that the variations in user input forces over the period of time lie within the predetermined force thresholds … The vehicle may include an authentication module [input classifier] configured to determine whether the variations in user input forces [input classification] over the period of time lie within the predetermined force thresholds. The authentication module may be configured to determine a statistical variation of the user input force [input classification] over the period of time. The authentication module may be configured to authenticate and/or authorize [input signal complies] a user to enable authenticated access to the system to remotely command and control the movement of the vehicle … an authentication module configured to determine whether the variations in user input forces over the period of time match predetermined force patterns, wherein the variations in user input forces over the period of time are indicative of user intent to remotely control the vehicle … A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below a threshold and match a predetermined pattern of input force variations over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations and predetermined x-y coordinate positions over the period, and see ¶[0059]: if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [non-compliant input] and therefore interpret the data as an indication not to move or control a function of vehicle 100. The foregoing may help eliminate false instructions received by vehicle 100 from mobile device 410, such as unintended commands registered as a result of rain droplets hitting display 411 [non-continuous input]. In some embodiments, a user's continuous pressing of an interface object 414 [continuous input], such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).  
Whitaker does not disclose, which Bryant; being analogous art; discloses notification “if the received input signal is non-compliant with the input classification” (see Fig. 5 & Col. 5-6: At decision block 508, the tablet 200 determines whether the multi-touch instruction sequence is consistent with the data generated in training mode by the training module 300 … If, however, the multi- touch instruction sequence is inconsistent [non-compliant] with the data gathered in training mode … at step 516, the tablet 200 may prompt the user [notification] to confirm that the multi-touch instruction sequence is the result of a false touch).
(see Bryant’s col. 1).

As per claim 10, Whitaker as modified by Bryant teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated.  
Whitaker further teaches wherein verifying the received input by the input classifier includes defining a compliant input as a nominal input and defining a non-compliant input as an anomalous input (see Fig. 6 & ¶[0059]: FIG. 6 is a graphical representation showing how natural user force variations 600 applied to a user interface over a period of time as well as the mathematical mean 605 of such force variations may be measured and/or determined. Thresholds 610 and 620 may define upper and lower force boundaries, respectively, for user input forces that a Remote Park Assist system, for example, may validate as evidence of a user's intent to move vehicle 100 … If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 …  if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100).  

As per claim 11, Whitaker as modified by Bryant teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated.  
Whitaker further teaches further including starting a timer after presenting the interface, wherein presenting the notification occurs when a predefined number of anomalous inputs are detected within a predetermined length of time, as measured by the timer (see Fig.(s) 5-8: “Time”, and see ¶[0006] & ¶[0059]: a control module coupled to the processor [vehicle autonomy unit] and configured to receive random variations in user input forces [received input] applied to a remote touch - sensitive user interface over a period of time [timer], where the random variations in user input forces over the period of time that lie within predetermined force thresholds are indicative of user intent to control the vehicle).  

As per claim 12, Whitaker as modified by Bryant teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated.  
Whitaker further teaches wherein presenting the interface includes presenting a motion track and receiving the input via the touchscreen includes detecting a dragging motion within the motion track, and wherein the nominal input is classified by detecting the dragging motion within the motion track and the anomalous input is classified by detecting the dragging motion outside of the motion track (see ¶[0010]: A function of the vehicle may be activated when all variations in the user input forces over the period of time lie within a fixed range surrounding a predetermined pattern [motion track] of input force variations over the time period. A function of the vehicle may be activated when all variations in the user input forces over the period of time match a predetermined pattern of input force variations over the time period. A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below one of the predetermined thresholds and match a predetermined pattern of input force variations over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations and predetermined x-y coordinate positions over the period, and see ¶[0059]: If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 …  if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100 … a user's continuous pressing [dragging motion] of an interface object 414, such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).

As per claim 13, Whitaker as modified by Bryant teaches the method of claim 12, accordingly, the rejection of claim 12 above is incorporated.  
Whitaker further teaches wherein the nominal input is a continuous input detected within a defined confidence band surrounding the motion track, and wherein the anomalous input is an arbitrary and non-continuous input detected inside and outside the defined confidence band surrounding the motion track (see ¶[0059]: If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 … if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100. The foregoing may help eliminate false instructions received by vehicle 100 from mobile device 410, such as unintended commands registered as a result of rain droplets hitting display 411 [arbitrary and non-continuous input]. In some embodiments, a user's continuous pressing of an interface object 414 [continuous input], such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).

As per claim 14, Whitaker as modified by Bryant teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated.  
Whitaker further teaches wherein presenting the notification includes presenting an acknowledgement input, and wherein the acknowledgement input is detected, by the controller, to verify the interface is capable of producing an intended input (see ¶¶[0006]-[0007]: The control system may be configured to transmit to the user interface to display a confirmation [acknowledgement] that the instruction to move the vehicle lies within the predetermined force thresholds …. the wireless communication module is configured to transmit a confirmation message to the mobile device that the variations in user input forces over the period of time lie within the predetermined force thresholds). 

As per claim 15, Whitaker as modified by Bryant teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated.  
Whitaker further teaches wherein the input classification includes an intelligent input classification programmed with a known set of input data defining the received input as one of a nominal input and an anomalous input (see ¶[0010]: A function of the vehicle may be activated when all variations in the user input forces over the period of time lie within a fixed range [intelligent input classification programmed] surrounding a predetermined pattern of input force variations [known set of input data] over the time period. A function of the vehicle may be activated when all variations in the user input forces over the period of time match a predetermined pattern of input force variations [known set of input data] over the time period. A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below one of the predetermined thresholds and match a predetermined pattern of input force variations [known set of input data] over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations [known set of input data] and predetermined x-y coordinate positions over the period, and see ¶[0059]: If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 …  if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100 … a user's continuous pressing [dragging motion] of an interface object 414, such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).

As per claim 16, Whitaker as modified by Bryant teaches the method of claim 15, accordingly, the rejection of claim 15 above is incorporated.  
Whitaker does not disclose, which Bryant; being analogous art; discloses further including identifying a source of the anomalous input, based on an analysis between the anomalous input and the known set of input data, wherein presenting the notification includes presenting an identification of the source of the anomalous input (see Fig. 5 & Col. 5-6: At decision block 508, the tablet 200 determines whether the multi-touch instruction sequence is consistent with the data generated in training mode by the training module 300 [intelligent input classification programmed with a known set of input data] … If, however, the multi-touch instruction sequence is inconsistent [non-compliant] with the data gathered in training mode … at step 516, the tablet 200 may prompt the user to confirm that the multi-touch instruction sequence is the result of [source of] a false touch [source of the anomalous input]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Whitaker in view of Bryant, as both inventions are directed to the same field of endeavor – detecting a false touch on a touchscreen and the combination would detect a false touch on a touch screen to improve performance on the touch screen (see Bryant’s col. 1).

As per claim 17, Whitaker teaches a non-transitory tangible computer readable medium including instructions (see ¶0042]) which, when executed, cause a machine to: 
(see Fig. 4: 414 Interface object [motion track], see ¶¶[0045]-[0050]: Mobile device 410 touch-sensitive user interface (touch screen) 411, and see ¶¶[0001]-[0012]: Remote Park Assist (RPA) systems … a system for remotely controlling a vehicle … including a controller configured to receive random variations in user input forces applied to a remote touch-sensitive user interface [motion track] over a period of time … a mobile device having the user interface … include at least one user selectable display object [motion track] configured to activate a graphical display of information in the user interface, and the mobile device includes one of a display fob, a mobile phone, a tablet, or a laptop. The mobile device may include at least one interface object [motion track] configured to activate an instruction to move the vehicle [receives an input responsive to the remote parking] … The vehicle may include a wireless communication module configured for receiving wireless messages containing the variations in user input forces over the period of time from the mobile device … a remote park assist module or a collection of modules configured to control a movement of the vehicle based on the variations in the user input forces over the period of time [receives an input responsive to the remote parking]. A function of the vehicle may be activated when all variations in the user input forces over the period of time lie within a fixed range surrounding a predetermined pattern [motion track] of input force variations over the time period … A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern [motion track] of input force variations and predetermined x-y coordinate positions [motion track] over the period);
receive an input at a controller of the mobile device via the touchscreen responsive to presenting the interface (see Fig. 4 & ¶¶[0045]-[0050]: Mobile device 410 with touch-sensitive user interface (touch screen) 411 & CPU/ processor 416 [controller], see ¶¶[0006]-[0012]: a mobile device having the user interface. The mobile device may include at least one user selectable display object configured to activate a graphical display of information in the user interface, and the mobile device includes one of a display fob, a mobile phone, a tablet, or a laptop. The mobile device may include at least one interface object configured to activate an instruction to move the vehicle [receiving an input responsive to presenting the interface] … The system may include a remote park assist module or a collection of modules configured to control a movement of the vehicle based on the variations in the user input forces over the period of time);
receive, by a vehicle autonomy unit, an input signal sent by the mobile device (see Fig. 4 & ¶¶[0045]-[0046]: Autonomous Control Module 438 within Vehicle 100, see ¶[0005] & ¶[0011]: A system for remotely controlling a vehicle is disclosed … includes a vehicle including an electronically actuated steering system, an electronically actuated drive system, an electronically actuated brake system, a processor, and memory , and a control module coupled to the processor [vehicle autonomy unit] and configured to receive random variations in user input forces [received input] applied to a remote touch - sensitive user interface over a period of time, where the random variations in user input forces over the period of time that lie within predetermined force thresholds are indicative of user intent to control the vehicle); 
verify, by an input classifier, the received input signal complies with an input classification (see ¶¶[0008]-[0014]: The vehicle may include an authentication module [input classifier] configured to determine whether the variations in user input forces [input classification] over the period of time lie within the predetermined force thresholds. The authentication module may be configured to determine a statistical variation of the user input force [input classification] over the period of time. The authentication module may be configured to authenticate and/or authorize [input signal complies] a user to enable authenticated access to the system to remotely command and control the movement of the vehicle) … an authentication module configured to determine whether the variations in user input forces over the period of time match predetermined force patterns, wherein the variations in user input forces over the period of time are indicative of user intent to remotely control the vehicle … A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below a threshold and match a predetermined pattern of input force variations over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations and predetermined x-y coordinate positions over the period); and 
send, via the vehicle autonomy unit, a notification to the mobile device (see ¶¶[0006]-[0014]: The control system (i.e., Vehicle controller) may be configured to transmit to the user interface to display a confirmation [notification] that the instruction to move the vehicle lies within the predetermined force thresholds …. the wireless communication module (i.e., Vehicle wireless communication module) is configured to transmit a confirmation message [notification] to the mobile device that the variations in user input forces over the period of time lie within the predetermined force thresholds … The vehicle may include an authentication module [input classifier] configured to determine whether the variations in user input forces [input classification] over the period of time lie within the predetermined force thresholds. The authentication module may be configured to determine a statistical variation of the user input force [input classification] over the period of time. The authentication module may be configured to authenticate and/or authorize [input signal complies] a user to enable authenticated access to the system to remotely command and control the movement of the vehicle … an authentication module configured to determine whether the variations in user input forces over the period of time match predetermined force patterns, wherein the variations in user input forces over the period of time are indicative of user intent to remotely control the vehicle … A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below a threshold and match a predetermined pattern of input force variations over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations and predetermined x-y coordinate positions over the period, and see ¶[0059]: if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [non-compliant input] and therefore interpret the data as an indication not to move or control a function of vehicle 100. The foregoing may help eliminate false instructions received by vehicle 100 from mobile device 410, such as unintended commands registered as a result of rain droplets hitting display 411 [non-continuous input]. In some embodiments, a user's continuous pressing of an interface object 414 [continuous input], such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).  
Whitaker does not disclose, which Bryant; being analogous art; discloses notification “if the received input signal is non-compliant with the input classification” (see Fig. 5 & Col. 5-6: At decision block 508, the tablet 200 determines whether the multi-touch instruction sequence is consistent with the data generated in training mode by the training module 300 … If, however, the multi- touch instruction sequence is inconsistent [non-compliant] with the data gathered in training mode … at step 516, the tablet 200 may prompt the user [notification] to confirm that the multi-touch instruction sequence is the result of a false touch).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Whitaker in view of Bryant, as both inventions are directed to the same field of endeavor – detecting a false touch on a touchscreen and the combination would detect a false touch on a touch screen to improve performance on the touch screen (see Bryant’s col. 1).

As per claim 18, Whitaker as modified by Bryant teaches the non-transitory tangible computer readable medium of claim 17, accordingly, the rejection of claim 17 above is incorporated.  
Whitaker further teaches wherein a compliant input is defined as a nominal input by the input classification, and wherein a non-compliant input is defined as an anomalous input by the input classification (see Fig. 6 & ¶[0059]: FIG. 6 is a graphical representation showing how natural user force variations 600 applied to a user interface over a period of time as well as the mathematical mean 605 of such force variations may be measured and/or determined. Thresholds 610 and 620 may define upper and lower force boundaries, respectively, for user input forces that a Remote Park Assist system, for example, may validate as evidence of a user's intent to move vehicle 100 … If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 …  if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100).

As per claim 19, Whitaker as modified by Bryant teaches the non-transitory tangible computer readable medium of claim 18, accordingly, the rejection of claim 18 above is incorporated.  
Whitaker further teaches wherein the interface includes a motion track and the controller receives the input when the touchscreen detects a dragging motion within the motion track, and wherein the nominal input is detected within the motion track and the anomalous input is detected outside of the motion track (see ¶[0010]: A function of the vehicle may be activated when all variations in the user input forces over the period of time lie within a fixed range surrounding a predetermined pattern [motion track] of input force variations over the time period. A function of the vehicle may be activated when all variations in the user input forces over the period of time match a predetermined pattern of input force variations over the time period. A function of the vehicle may be activated when variations in the user input forces over the period of time lie above and below one of the predetermined thresholds and match a predetermined pattern of input force variations over the period. A function of the vehicle may be activated when variations in the user input forces over the period of time and the x-y coordinate positions of the user input lie within a range of thresholds associated with a predetermined pattern of input force variations and predetermined x-y coordinate positions over the period, and see ¶[0059]: If the magnitude of the force lies within thresholds 610 and 620 over a prescribed period of time, the system, such as system 400, may interpret such data as being indicative [defined as a nominal input] of user's intent to remotely move or control the operation of vehicle 100 …  if the magnitude of the force over the specified period of time lies within thresholds 610 and 620 over the prescribed period of time, the system, such as system 400, may be configured to interpret this condition as being a false button press by the user [defined as an anomalous input] and therefore interpret the data as an indication not to move or control a function of vehicle 100 … a user's continuous pressing [dragging motion] of an interface object 414, such as a button configured to command a particular movement of vehicle 100, may be interpreted by system 400 not only for its indication that interface object 414 has been selected by the user, but also as a confirmation of the user's intent to initiate the command by determining that the natural variations of force applied to the user interface or display 411 over a predetermined period of time lie within predetermined thresholds).  

As per claim 20, Whitaker as modified by Bryant teaches the non-transitory tangible computer readable medium of claim 17, accordingly, the rejection of claim 17 above is incorporated.  
Whitaker further teaches wherein the notification includes an acknowledgement input and an activation of the acknowledgement input is received, by the controller, to verify the interface is capable of producing an intended input (see ¶¶[0006]-[0007]: The control system may be configured to transmit to the user interface to display a confirmation [acknowledgement] that the instruction to move the vehicle lies within the predetermined force thresholds …. the wireless communication module is configured to transmit a confirmation message to the mobile device that the variations in user input forces over the period of time lie within the predetermined force thresholds).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661       
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661